SETTLEMENT AGHEEMIENT AND RELEASH
This Settlement Agreement and Release CAgreement") is made and entered into by and
helween, on-the one hand, MATTHEW HALSTEAD (“Plaintiff”), and, on the other hand, TM

SPECIALIST LLC and SHAWN HANLEY (“Defendants’) and SHAWN HANLEY d/b/a TRIM
SPECIALIST (collectivaly, the *Parties"}.

 

WHEREAS, on or about September 18, 2020, Plaintiff Matthew Halstead fled an action
in the United States District Court for the Eastern Distriet of New York (the oan against
Defendants docketed as Matthew Halsted y, Trim Specialist LLC. e¢ al. 20-0v-4 VIGFARR-AKT,

in which he asserted various claims of unpaid wages under the Fair Labor Standards Act aud New
York Labor Law (ho “Action;

WHEREAS, in the Action, Plaintiff has alleged, among other things, that Defendants
tailed to pay him overtime and miniavin wapes due in connection with services that he
perfortned on Defendants! behalf; and

WHEREAS, Defendants deny all Hability and all allegations of wrongdomp made by
Plaintiff and the Court has not mde any findings with respect to the myerits of any of the claims
asserted in the Complaint, or otherwise; and

WHEREAS, the Parties desire to resolve all disagreements between them, ineleding
those asserted in the Complaint, iy at amicable manner without the expense and aggravation of
further litigation and without admission of Mability or wrongdoing by anyone;

NOW, THEREFORE, with the intent to be legally bound, and for good and valuable

consideration, the sufficiency and receipt of which the Parties acknowledge, the Parties agree as
follows:

i. Considerations The Parties are cutering mto this Agreement in exchange for
good and valuable consideralion, Plaindiff aarces that he will not seek any further consideration
fron Defertants, including any monetary payment, beyond that whieh is set forth in Payagraph 2
of this Agreement, in relation to the released claims in Paragraph 4 of this Agreement, In
addition, Plaintiff agrees that the amauut being paid to him represents all alleged unpaid
overtime and spread of hours compensation and other alleged damages for. wage and hours
clans from the commencement of bis employment with Defendants to the present, including
interest, civil monetary penaltias, liquidated damages, and attorneys’ fees and costs.

2. Settlement Amount As a fall settlement and final satisfaction of the FLSA anit
the NYLL claims thet Plaintiff has, bad.or may have against Defendants, and in consideration
for the agreements and obligations set forth herein, including, but not limited tp, the limited
release set forlh in Paragraph 4 bolow, Defendants agree to pay Plaintiff the total sum of Twenty-

‘Two ‘Thousand Hive (tundred Dollars and Zero Cents ($22,500,005 (‘Settement Amount’) as
Follows:

 

 

 

 
eine tartan tei ea nee can

Tsaceoroer MH) bee | ey

‘ “ Ste . + +. a
{a} By Navember 22/2020, 1 or within’ Thiely-(20), days of the Court's approval
of this Agreement, whichever is sooner, Defendants shall deliver the following payment to
counsel for Plaintiff: .

i. a check made payable to “MATTHEW LALSTBAD” in the
amount of Fifleen Thousand One Hundred Sixty Six Dollars and
Sixty-Seven Cents ($15,166.67), representing payment of alleged

unpaid wages, liquidated damages, statutory penalties, and interest

due and owing under the PLSA and the NYLL. The Parties agree

that Defendants shall report such amount as come to Plaintiff on

an IRS Form 1099,

th a check made payable to “SCOTT MICHAHL MISHRKIN, P.C.” in
the amount of Seven Thousand Three Hundred Thirty Three

Dollars and Thirty-Three Cents ($7,333.33) to be reflected on an
IRS Form £099,

{b) Prior to the filing of the Parties’ motion for FLSA settlement approval,
Defendants shall reccive a fully completed and executed IRS Forms W-9 from Plaintiff and from
Scott Michael Mishkin, P.C.

(c) The Payments set forth in this Section shall be delivered to Scott Michael
Mishkin, P.C., One Suffolk Square, Suite 240, Islandia, New York 11749,

{d} in the event that Defendants fail to adhere to the payment schedule
required in Paragraph 2 of this Agreement, Plaintiff will be entitled to enter a judgment against
Defendants in the amount of Forty Pive ‘Thousand Dollars and Zero Cents 45,000.00), less any
and all payments nvade to date by Defendants.

{ec} Defendant Shawn Hanley shall execite an Affidavit of Confession of

Judgment in the form annexed hereto on behalf of himself and on behalf of the Corporate
Defendants. This Affidavit of Confession of Judgment shall be held in eserow by Plaintiff's legal
counsel and the original and any photocopies/duplicates of same shall be returned to Defendants
upon the completion of the payments by Defendants as set forth above,

a3) Prior to entering any Judgment by Confession, Plaintiff shail give written
notice of such default to Defendants, and Defendants shall have Ten (10) days from the service
of said written notice to cure any such default. The ten day notice period shall commence from
the date of mailing, Notice of any such default shall be given to Defendants through their legal

counsel via USPS mail as follows: Kyle T, Pulis, Esq., Scolf Michael Mishkin, P-C., One Suffotk
Square, Suite 240, Islandia, NY E1749,

3, Full Payment: Plaintiff agrees and affiems that the Settlement Amount described
in Paragraph 2 above shall constitute the entire amount of monetary consideration provided fo
Plaintiff and PlaintifPs legal counsel, and are inchisive of any claim for attorneys’ fees, costs,

interest, and/or other expenses, Except as provided in this Agreement, no other payments are
owed to Plaintiff.

 

 

 

 
4. Release Of All Fair Labor Standards Act And New York Labor Law Related
Claims: Plaintiff understands and agrees that the Settlement Amount is in full satisfaction of
any and all obligations Defendants may have with respect to Plaintiffs claims for alleged unpaid
wages (including but not limited to minimum and/or overtime wages), alleged unlawful wage
deductions, “spread-of-hours” pay, liquidated damages, statutory penalties, interest and
attorneys’ fees under the wage and hour provisions of the New York State Labor Law, the Fair
Labor Standards Act, and any other applicable wage hour and wage payment laws, rules or
regulations for anything that has occurred up to the date that Plaintiff executes this Agreement.
Plaintiff affirms that, other than the claims alleged herein, he has reported all hours he worked
while employed by Defendants, and that he has been paid and/or has received all compensation,
wages, bonuses, commissions, severance, sick leave, vacation, personal or other paid time off,
and/or any other benefits to which he may have been entitled as a result of his employment with
Defendants. Plaintiff hereby completely releases and forever discharges Defendants with
prejudice to the fullest extent permitted by law from all wage and hour claims against
Defendants and Shawn Hanley d/b/a Trim Specialist arising from Plaintiff's employment with
Defendants which Plaintiff, Plaintiff's heirs, executors, administrators, successors and/or assigns
may now have or hereafter can, shall or may have against Defendants and Shawn Hanley d/b/a
Trim Specialist from the beginning of the world up to and including the day of the date of this
Agreement for conduct set forth in the Action including, claims arising under or pursuant to the

Pair Labor Standards Act, 29 U.S.C, § 201 ef seg. and New York Labor Law, and its governing
regulations.

 

5. Covenant Not to Sue. Plaintiff agrees not to file a lawsuit or commence any

other legal proceeding against Defendants and Shawn Hanley d/b/a Trim Specialist concerning
any matter released in this Agreement. If Plaintiff breaches this Paragraph, as determined by a
Court of competent jurisdiction, Defendants will be entitled to seek recovery of their costs,
including reasonable attorneys’ fees, relating to the Defendants’ enforcement of this Agreement
and/or defense of such claims, provided that Defendants are a prevailing party.

6. Mutual Non-Disparagement / Neutral Reference. Plaintiff shall not make any
false statements or representations, whether written or oral about Defendants. Defendants agree
that they will not make any false statements or representations, whether written or oral about the
Plaintiff, whether by electronic, written or oral means. The parties shall be entitled to provide
truthful statements about their experience Htigating this action, about Plaintiff's claims in this
action, and about the resolution of this action. Nothing in this agreement shall restrict any
communications Plaintiff may be required by law to have with any federal, state or municipal
government agency.

7. Filing of Voluntary Dismissal with Prejudice.

{a} Upon execution of this Agreement, Plaintiff agrees that his counsel will
execute on his behalf a Notice of Voluntary Dismissal with Prejudice, pursuant to Rule
4i(a(I(A}i) of the Federal Rules of Civil Procedure, which will be held in escrow by
Plaintiff's attorneys and filed with the Court upon the Court’s approval of this Agreement.

 
(b) The execution and filing of the Notice of Voluntary Dismissal with
Prejudice is a material condition of this Agreement and the Parties’ obligations hereunder. The
Parties agree that Plaintiff, by signing this agreement, authorizes his counsel to execute and the
parties to file the Notice of Voluntary Dismissal with Prejudice with the Court immediately upon
the Court’s approval of this Agreement.

8. Taxes and Withholding: On or about January 31, 2021 or 2022, as applicable,
Plaintiff shall receive from Defendants and Defendants shali file with the Internal Revenue
Service an IRS Form 1099 for the Settlement Amount reflecting payment to Plaintiff of that
portion of the Settlement Amount which was received by him in the prior calendar year. Plaintiff _
expressly acknowledges and agrees that he is responsible for the payment of all federal, state,
and local taxes, if any, that is required by law to be paid by him with respect to the above
payment in Paragraph 2. Plaintiff acknowledges and assumes all respective responsibility for
paying those amounts, if any. In paying the amount specified in Paragraph 2(a), Defendants
make no representation regarding the tax consequences or liability arising from said payment.
Plaintiff agrees to indemnify and hold harmless Defendants for any amounts assessed against it
in the form of taxes, penalties, interest, or otherwise as the result of the amounts paid or the
allocations set forth.

9, Breach. In any action or proceeding to enforce this agreement in the event of a
breach by any party of any provision, the prevailing party in any such action shall be entitled to
costs and disbursements and reasonable attorneys’ fees related to such an action. As such, the
prevailing party shall be permitted to make an application to the court for costs and
disbursements and reasonable attorneys’ fees, which shall be awarded In amounts deemed
appropriate by the court. The prevailing party in such a dispute shall also be entitled to recover
their reasonable attorneys’ fees, costs, and disbursements related to preparing and filing their
application for attorneys’ fees and costs.

10. No Admission of Liability: Neither this Agreement nor anything contained
herein constitutes or is intended to constitute any finding of fact, admission of liability, or
assessment of lability by Defendants under any law, ordinance, rule, regulation, policy, or order
with respect to any claim that Plaintiff has asserted, could have asserted, or may assert in
connection with Plaintiff's employment and separation from employment with Defendants.
Defendants have consistently denied, and continue to deny, each and every allegation of
wrongdoing made by Plaintiff, and have agreed to enter into this Agreement for the sole purpose
of avoiding the cost and inconvenience of further litigation,

11. Release Notification. Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiff acknowledges that he has
consulted with Kyle T. Pulis, Esq. of Scott Michael Mishkin, P.C. Plaintiff acknowledges that it
is his choice to waive any potential claims in return for the benefits set forth herein and that he
made this decision after careful thought and a reasonable period of time to consider this
Agreement, and after an opportunity to consult with his attorneys. Plaintiff confirms that he
understands the terms of this Agreement and that he is signing this Agreement voluntarily.

 
12, No Pending Claims: Plaintiff hereby represents that other than the Complaint,
he has no pending actions (either jointly or individually), administrative charges or complaints,
grievances, or arbitrations involving the Released Claims against any of the parties with any
federai, state or local administrative agency, judicial tribunal, arbitration tribunal or otherwise.

13. Choice of Law and Forum: This Agreement shall in all respects be interpreted,
enforced and governed in accordance with and pursuant to the laws of the State of New York,
without regard to conflicts of law principles. Any dispute, claim or cause of action arising out of,
or related to, this Agreement shall be commenced only in a court of competent jurisdiction
located in Nassau County, New York or the United States District Court for the Eastern District
of New York. Such courts shall have exclusive jurisdiction over such claim, dispute or
disagreement, and the Parties consent to the personal jurisdiction of those courts.

14. Entire Agreement: Plaintiff acknowledges and agrees that this Agreement
reflects the entire agreement between the Parties regarding the subject matter herein and fully
supersedes and replaces any and all prior agreements and understandings between the Parties
hereto. There is no other agreement except as stated herein. Plaintiff acknowledges that
Defendants have made no promises to him other than those contained in this Agreement.

 

15. Severability: The Parties agree that in the event any provision(s) of this
Agreement is judicially declared to be invalid or unenforceable, with the exception of Paragraph
4, only such provision(s) shall be invalid or unenforceable without invalidating or rendering
unenforceable the remaining provisions hereof.

16. Modification: This Agreement may not be changed, waived, or supplemented
unless such change, waiver, or supplementation is in writing and signed by the Parties.

17. Assignment of Claims: Plaintiff hereby represents and warrants that he has not
assigned or transferred or purported to assign or transfer to anyone any claim, action or cause of

action based upon, arising out of, or connected in any way with any of the matters released
herein.

18. Waiver and Fair Meaning: No provision herein may be waived unless in
writing and signed by the Party or Parties whose rights are thereby waived. The failure of any
Party to insist on strict adherence to any term hereof on any occasion shall not be considered a
waiver or deprive that Party of the right thereafter to insist upon strict adherence to that term or
any other term hereof. The language and all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or against any of the
Parties, regardless of who drafted it.

19. Counterparts: This Agreement may be executed in counterparts, each of which

shall serve as an original as against any Party who signed it and all of which taken together shall
constitute one and the same documents. A copy of the Party’s signature on this Agreement shall
be acceptable in any action against that Party to enforce this Agreement.

20. Headings: The headings in this Agreement are for the convenience of the Parties
and are not intended to modify any of the terms of this Agreement.

 
» Case 2:20-cv-04379-ARR-AKT Document 13 Filed 11/20/20 Page 6 of 7 PagelD #: 63

21. Facsimile or Email: A facsimile or email copy of this Agreement will have the
same force and effect as the original.

22. Authority to Execute Agreement: The undersigned individuals hereby warrant
and represent that they have the full authority to make the representations and warranties
contained in this Agreement, and to execute and perform this Agreement, on behalf of the
individuals and entities for which or whom they have signed, and that they are acting within the
scope of their authority.

THIS SECTION INTENTIONALLY LEFT BLANK

 
NOTICE

THIS AGREEMENT CONTAINS A WAIVER OF CLAIMS BROUGHT PURSUANT TO
THE FAIR LABOR STANDARDS ACT. READ THIS ENTIRE DOCUMENT
CAREFULLY AND DO NOT SIGN UNLESS YOU DO SO VOLUNTARILY. YOU
SHOULD CONSULT WITH YOUR ATTORNEY BEFORE SIGNING.

PLAINTIFF ACKNOWLEDGES AND AGREES THAT HE [8S VOLUNTARILY
ENTERING INTO IT OF HIS OWN FREE WILL, WITHOUT DURESS OR
COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.

 

 

AGREED: ;
fo et / /
PA FPL cesar been fo
tk Dated: iG fi? / Om
MATTHEW HALSTEAD f
Dated: JO (9. Beery

 

Dated: ff) ig ‘ PPP LS

 

 

 

By: Shawn Hanley

z f)
Lh ey Ladi | |
FAI CawsG} Dated: po 7 i % t
SHAWN HANLEY ‘\
ON

i
6

 
